DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The claimed invention of independent claims is directed to electronic modules used in vehicle, which are structured to be inserted into receptacles. The receptacles and related system have proximity sensors, which detect position of the modules. The system is further configured to determines whether the received proximity signal achieves a pre-determined proximity threshold, acquire, when it is determined the received proximity signal achieves the pre-determined proximity threshold, an identity signal from an identity sensor of the one of the vehicle electronics module receptacles, the identity signal being derived from interaction with an identity tag of the vehicle electronics module and including an identifier corresponding to an identity of the vehicle electronics module, the identity tag being a radio-frequency identification tag located at a basal end of the vehicle electronics module and the identity sensor being a radio-frequency identification reader at the basal end of the one of the vehicle electronics module receptacles, match, based on the identifier, the acquired identity signal with a reference identity signal from a plurality of reference identify signals stored within a reference identity 2Application No. 16/264,274 Reply to Office Action of September 15, 2021 signal database, the reference identity signal being associated with an at least one characteristic of a reference vehicle electronics module, the at least one characteristic of the reference vehicle electronics module indicating a type of user interface of the vehicle electronics module, and 
The most remarkable prior arts are Ricci (US 2013/0134730) (Hereinafter Ricci A), Frojdh et al. (US 8918252), Ricci (US 2013/0145279) (Hereinafter Ricci B), and Hutzel et al. (US 2006/0050018).
Ricci A is directed to Methods and systems for a complete vehicle ecosystem are provided. Specifically, systems that when taken alone, or together, provide an individual or group of individuals with an intuitive and comfortable vehicular environment. The present disclosure includes a universal chassis that may be mounted in the head unit of a vehicle. The chassis may accept one or more modules that each have common dimensions. With a common form factor, the universal chassis is configurable as different modules with different functionality may be inserted into the chassis with ease.
Ricci A, however, does not teach independent claim elements of: 
receive, from the proximity sensor, a proximity signal corresponding to a position of the vehicle electronics module relative to the one of the vehicle electronics module receptacles, determine whether the received proximity signal achieves a pre-determined proximity threshold, acquire, when it is determined the received proximity signal achieves the pre- determined proximity threshold, an identity signal from an identity sensor of the one of the vehicle electronics module receptacles, the identity signal being derived from interaction with an identity tag of the vehicle electronics module and including an identifier corresponding to an identity of the identity tag being a radio-frequency identification tag located at a basal end of the vehicle electronics module and the identity sensor being a radio-frequency identification reader at the basal end of the one of the vehicle electronics module receptacles, match, based on the identifier, the acquired identity signal with a reference identity signal from a plurality of reference identify signals stored within a reference identity 2Application No. 16/264,274 Reply to Office Action of September 15, 2021 signal database, the reference identity signal being associated with an at least one characteristic of a reference vehicle electronics module, the at least one characteristic of the reference vehicle electronics module indicating a type of user interface of the vehicle electronics module, and assign, based upon the match, the at least one characteristic of the reference vehicle electronics module to the vehicle electronics module within the one of the vehicle electronics module receptacles, one of the at least one assigned characteristic of the vehicle electronics module being an intended function, wherein input subsequently received from the vehicle electronics module is associated with the intended function.
Frojdh et al. is directed to a system for use in a vehicle, including a steering element situated opposite a driver seat in a vehicle, the steering element including a plurality of proximity sensors encased in the periphery of the steering element operable to detect hand gestures along the outer periphery of the steering element, an interactive deck housed in the vehicle, for providing at least one of radio broadcast, video broadcast, audio entertainment, video entertainment and navigational assistance in the vehicle, and a processor housed in the vehicle, coupled with the proximity sensors and the deck, operable to identify the hand gestures detected by the proximity sensors, and to control the deck in response to thus-identified hand gestures.
Frojdh et al., however, does not teach independent claim elements of: 
including an identifier corresponding to an identity of the vehicle electronics module, the identity tag being a radio-frequency identification tag located at a basal end of the vehicle electronics module and the identity sensor being a radio-frequency identification reader at the basal end of the one of the vehicle electronics module receptacles, match, based on the identifier, the acquired identity signal with a reference identity signal from a plurality of reference identify signals stored within a reference identity 2Application No. 16/264,274 Reply to Office Action of September 15, 2021 signal database, the reference identity signal being associated with an at least one characteristic of a reference vehicle electronics module, the at least one characteristic of the reference vehicle electronics module indicating a type of user interface of the vehicle electronics module, and assign, based upon the match, the at least one characteristic of the reference vehicle electronics module to the vehicle electronics module within the one of the vehicle electronics module receptacles, one of the at least one assigned characteristic of the vehicle electronics module being an intended function, wherein input subsequently received from the vehicle electronics module is associated with the intended function.
Ricci B is directed to methods and systems for a removable, configurable vehicle console are provided. Specifically, a configurable console may comprise one or more displays that are capable of receiving input from a user. At least one of these displays may be removed from the 
Ricci B, however, does not teach independent claim elements of: 
receive, from the proximity sensor, a proximity signal corresponding to a position of the vehicle electronics module relative to the one of the vehicle electronics module receptacles, determine whether the received proximity signal achieves a pre-determined proximity threshold, acquire, when it is determined the received proximity signal achieves the pre- determined proximity threshold, an identity signal from an identity sensor of the one of the vehicle electronics module receptacles, the identity signal being derived from interaction with an identity tag of the vehicle electronics module and including an identifier corresponding to an identity of the vehicle electronics module, the identity tag being a radio-frequency identification tag located at a basal end of the vehicle electronics module and the identity sensor being a radio-frequency identification reader at the basal end of the one of the vehicle electronics module receptacles, match, based on the identifier, the acquired identity signal with a reference identity signal from a plurality of reference identify signals stored within a reference identity 2Application No. 16/264,274 Reply to Office Action of September 15, 2021 signal database, the reference identity signal being associated with an at least one characteristic of a reference vehicle electronics module, the at least one characteristic of the reference vehicle electronics module indicating a type of user interface of the vehicle electronics module, and assign, based upon the match, the at least one characteristic of the reference vehicle electronics module to the vehicle electronics module within the one of the vehicle electronics module receptacles, one of the at least one assigned characteristic of the vehicle electronics module being an intended function, 
Hutzel et al. is directed to an accessory system for a vehicle includes an interior rearview mirror assembly and a display screen that is extendable and retractable relative to a casing. The display screen is slidably mounted at the casing and slidable in a direction generally parallel to a length axis of the reflective element between a non-use position, where the video display screen is positioned substantially within the casing, and a use position, where the video display screen is substantially extended from a side of the casing for viewing. The display screen may be automatically extended in response to an activating event. The accessory system may include an accessory module, which may comprise multiple sub-modules that may be selected to provide the desired accessory content to the accessory module.
Hutzel et al., however, does not teach independent claim elements of: 
receive, from the proximity sensor, a proximity signal corresponding to a position of the vehicle electronics module relative to the one of the vehicle electronics module receptacles, determine whether the received proximity signal achieves a pre-determined proximity threshold, acquire, when it is determined the received proximity signal achieves the pre- determined proximity threshold, an identity signal from an identity sensor of the one of the vehicle electronics module receptacles, the identity signal being derived from interaction with an identity tag of the vehicle electronics module and including an identifier corresponding to an identity of the vehicle electronics module, the identity tag being a radio-frequency identification tag located at a basal end of the vehicle electronics module and the identity sensor being a radio-frequency identification reader at the basal end of the one of the vehicle electronics module receptacles, match, based on the identifier, the acquired identity signal with a reference identity signal from a plurality of reference identify signals stored within a reference identity 2Application No. 16/264,274 Reply to Office Action of September 15, 2021 signal database, the reference identity signal being associated with an at least one characteristic of a reference vehicle electronics module, the at least one characteristic of the reference vehicle electronics module indicating a type of user interface of the vehicle electronics module, and assign, based upon the match, the at least one characteristic of the reference vehicle electronics module to the vehicle electronics module within the one of the vehicle electronics module receptacles, one of the at least one assigned characteristic of the vehicle electronics module being an intended function, wherein input subsequently received from the vehicle electronics module is associated with the intended function.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IG T AN whose telephone number is (571)270-5110. The examiner can normally be reached M - F: 10:00AM- 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

IG T AN
Primary Examiner
Art Unit 3662



/IG T AN/Primary Examiner, Art Unit 3662